UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-2133



UNITED STATES STEEL MINING COMPANY, LLC,

                Petitioner,

          v.


JAMES C. COCHRAN; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(06-0948-BLA)


Submitted:   June 6, 2008                    Decided:   July 14, 2008


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard G. Salisbury, Jr., KAY, CASTO & CHANEY, PLLC, Charleston,
West Virginia, for Petitioner. Frederick K. Muth, HENSLEY, MUTH,
GARTON & HAYES, Bluefield, West Virginia, for Respondent James C.
Cochran.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           United States Steel Mining Company seeks review of the

Benefits   Review   Board’s   decision     and    order    affirming    the

administrative law judge’s award of black lung benefits pursuant to

30 U.S.C. §§ 901-945 (2000).      Our review of the record discloses

that the Board’s decision is based upon substantial evidence and is

without reversible error.     Accordingly, we affirm for the reasons

stated by the Board.        See United States Steel Mining Co. v.

Cochran, No. 06-0948-BLA (B.R.B. Sept. 14, 2007). We dispense with

oral   argument   because   the   facts   and    legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                 AFFIRMED




                                  - 2 -